DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11 and 16-20 in the reply filed on August 15, 2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 11 line 6 applicant should clarify that the recited circumferential direction is a -- tire -- circumferential direction and in claim 11 line 9 applicant should change “55 GPa,” to -- 55 GPa and -- to clarify that it is the fibers in line 8 “which are parallel to one another and coated in a polymer matrix”.
 	In claims 16-20 it is not yet clear than when n=1 the at least three composite layers are the single interior layer flanked on each side by the m = 1-8 exterior composite layers (otherwise one of ordinary skill in the art would not know how to distinguish an “interior” composite layer from an “exterior” composite layer), and in claims 17 and 19 for proper antecedent basis in line 1 “two” should be changed to -- each pair of -- .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 17-20 of copending Application No. 16/757,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to select any fiber tensile modulus value within the range of the reference application (currently the reference application claim 11 range is “greater less or equal to 30 GPa” and so encompasses the instant claim 11 range of greater than or equal to 55 GPa; it appears the “greater” part of the reference application claim 11 range was not intended, so deleting that recitation of “greater” from reference application claim 11 would overcome this rejection).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 24, and 28 of copending Application No. 16/625,230 (high modulus fibers defined as tensile modulus greater than or equal to 55 GPa, specification paragraph 0094) in view of Tiemann (4,108,228) and US Patent Application Publication 2003/0205306 A1. The only thing lacking from the claims of the reference application is the basic tire structure (carcass ply, beads, sidewalls) which is well known to support the intended vehicle load as evidenced for example by Tiemann (embodiment of Fig. 1: tread 1 with crown reinforcing zone 17 connected to carcass ply 2 and beads 3 via sidewalls) and US ‘306 (embodiment of Fig. 9: tread 59 with crown reinforcing zone 63 connected to carcass ply 62 and beads 61a, 61b via sidewalls); it would have been obvious to one of ordinary skill in the art to provide the tire of the reference application claims with such basic tire structure in order to support the intended vehicle load.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 16-20 is/are rejected under 35 U.S.C. 103 as being obvious over Published PCT Application 2018/234989 A1 having a filing date of June 19, 2018 and a foreign priority date of December 15, 2017 (subject matter relied upon only in the later-filed of the two priority documents) (equivalent ot US Patent Application Publication 2020/0239764 A1 cited by applicant) in view of Tiemann (4,108,228) and US Patent Application Publication 2003/0205306 A1.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See paragraph 9 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 11 and 16-20 is/are rejected under 35 U.S.C. 103 as being obvious over Published PCT Application 2019/115905 A1 having a foreign priority date of December 15, 2017 (equivalent ot US Patent Application Publication 2021/0070106 A1) in view of Tiemann (4,108,228) and US Patent Application Publication 2003/0205306 A1.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The only difference between the reference tire and the claimed tire is the basic tire structure (carcass ply, beads, sidewalls) (high-modulus fiber embodiment of Fig. 11, specification paragraphs 0006-0028 and 0081- 0100) which is well known to support the intended vehicle load as evidenced for example by Tiemann (embodiment of Fig. 1: tread 1 with crown reinforcing zone 17 connected to carcass ply 2 and beads 3 via sidewalls) and US ‘306 (embodiment of Fig. 9: tread 59 with crown reinforcing zone 63 connected to carcass ply 62 and beads 61a, 61b via sidewalls); it would have been obvious to one of ordinary skill in the art to provide the tire of the reference application claims with such basic tire structure in order to support the intended vehicle load.
 	This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim(s) 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 0 101 400 A2 cited by applicant optionall further in view of European Patent Application 2 781 370 A1 cited by applicant.
 	See the embodiments of Figs. 1-2 with exemplary glass fiber (one of applicant’s high-modulus fibers)-epoxy resin bands, fiber angle 5 degrees with respect to the tire circumferential direction: the only difference between the EP ‘400 tire and the claimed tire is the reinforcing strip being a laminate of at least three layers instead of a single layer, however it is well settled that providing the reinforcing strips as one integral layer or a plurality of layers is a matter of obvious engineering design choice (MPEP 2144.04(V)(B)), and in any case EP ‘370 teaches to provide such a tire reinforcing strip in the form of a multilayer laminate in order to allow the introduction of different materials to obtain the desirable properties of the different materials and the desired adjustment of the properties of the strip (translation paragraph 0019); it would therefore have been obvious to one of ordinary skill in the art to provide the EP ‘400 high-modulus fiber reinforcing strips in the form of the claimed laminate of at least three layers in order to allow the introduction of different materials to obtain the desirable properties of the different materials and the desired adjustment of the properties of the strips (e.g. different fiber diameters, different polymer matrices, different fiber materials).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 0 101 400 A2 cited by applicant optionall further in view of European Patent Application 2 781 370 A1 cited by applicant as applied to claims 11 and 16-18 above, and further in view of Lee (4,688,615).
 	Lee teaches to provide a +/0/- tire crown reinforcement arrangement to obtain both transverse rigidity and durability (Fig. 1, col. 1 line 5 - col. 10 line 12); it would therefore have been obvious to one of ordinary skill in the art to crossin the above tire such a +/0/- tire crown reinforcement arrangement to obtain both transverse rigidity and durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 8, 2022